DETAILED ACTION
This action is responsive to the Application filed on 04/22/2021. Claims 1-20 are pending in the case. Claims 1, 14, and 20 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is objected to because it is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. 

Claim Interpretations/Examiner’s Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Further, during examination, the claims must be interpreted as broadly as their terms reasonably allow (see In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004)). Also, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993)). The following is provided to aid the 
“upon determining {some condition, perform a certain action}” [e.g. lines 7 and 12 of claim 1; and similarly, claims 8, 14, 18, and 20] = The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Therefore, as currently claimed, each of the claimed functionalities that are dependent upon the conditional statement introduced by the term “upon” do not appear to carry considerable patentable weight for the purposes of prior art analysis. See “Contingent Limitations” in MPEP § 2111.04, subsection II and/or MPEP § 2143.03. In other words, even though the prior art rejection included below does not depend on the following technicality, as currently claimed, functionalities that currently depend “upon” certain ideal conditions being met/true may not be narrowing the claims to the extent each may have been intended since, for purposes of prior art analysis, any prior art scenario showing at least one mappable instance wherein the contingency/triggering condition is not met/true would suffice to anticipate or teach these aspects.
“a BottomReminder widget” [e.g. line 2 of claim 11] = For purposes of prior art analysis, attributing a name/label to a widget (in this case, “BottomReminder
“a NextUp widget” [e.g. line 1 of claim 12] = For purposes of prior art analysis, attributing a name/label to a widget (in this case, “NextUp”) in and of itself does not add further functionality to its corresponding widget. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1:
Line 1 recites “a widget” where “a first widget” was apparently intended (in order to be more clearly differentiated from the “a second widget” limitation introduced in line 4 and/or each subsequent repetition of the terms “the widget”).
Claim 4:
The limitation “the feed” in line 4 lacks proper antecedent basis.
Claim 8:
Lines 2-3 improperly reintroduce the limitation “one or more content cards” (which was first established in line 6 of parent claim 1).
Lines 4-5 recite “the one or more content cards in the second widget,” which lacks proper antecedent basis.
Lines 6-8 also recite “upon determining that subsequently to reaching the second widget, the user has reached an article of the page, whereby causing the second widget to not be visible to the user.” The use of the word “whereby” in line 7 not only appears to have been used incorrectly, but also it renders the metes and bounds of the claim to be unclear since it 
Claim 10:
There does not appear to be sufficient antecedent basis support for the “portion thereof” aspect in line 3.
Claim 14:
Line 3 recites “a widget” where “a first widget” was apparently intended (in order to be more clearly differentiated from the “a second widget” limitation introduced in line 5 and/or each subsequent repetition of the terms “the widget”).
Claim 18:
Lines 2-3 improperly reintroduce the limitation “one or more content cards” (which was first established in line 7 of parent claim 14).
Lines 4-5 recite “the one or more content cards in the second widget,” which lacks proper antecedent basis.
Lines 6-8 also recite “upon determining that subsequently to reaching the second widget, the user has reached an article of the page, whereby causing the second widget to not be visible to the user.” The use of the word “whereby” in line 7 not only appears to have been used incorrectly, but also it renders the metes and bounds of the claim to be unclear since it arguably only describes an ideal/intended result of its preceding limitations rather than an explicitly-executed action/limitation. 
Claim 20:
Line 4 recites “a widget” where “a first widget” was apparently intended (in order to be more clearly differentiated from the “a second widget” limitation introduced in line 6 and/or each subsequent repetition of the terms “the widget”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-11, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See, for example:
Claim 5:
Line 4 recites “a distance between the second widget and the display.” Since the second widget was already being presented on the display itself, the metes and bounds of this claim are indefinite because it is unclear how “a distance between the second widget and the display” could possibly be calculated and/or compared with each other (e.g. what distance is being referred to herein if the second widget is either 
Claim 7:
Line 2 recites “presenting the widget at a top of the display or at a bottom of the display.” The “top” and “bottom” limitations are relative terms which render the claim indefinite.  The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, “top” and “bottom” limitations are relative in nature and improperly rely on subjectivity/matters of opinion because these relative conditions are not linked to objective thresholds/criteria.
Claim 8:
As indicated above in the Claim Objections section, claim 8 already recited multiple versions of the limitation “one or more content cards” after a precedent for this terminology had already been established in line 6 of parent claim 1. As such, when the claim later recites “the one or more content cards” in lines 9-10, the claim is rendered indefinite because it is unclear to which of the different “one or more content cards” versions this instance refers. This issue also applies to dependent claims 9-11.  
Claim 17:
Line 4 recites “a distance between the second widget and the display.” Since the second widget was already being presented on the display itself, the metes and bounds of this claim are indefinite because it is unclear how “a distance between the second widget and the display” could possibly be calculated and/or compared with each other (e.g. what distance is being referred to herein if the second widget is either already rendered, and/or there is no explicit definition as to which part of the display would act as the basis upon which to measure said distance).
Claim 18:
As indicated above in the Claim Objections section, claim 8 already recited multiple versions of the limitation “one or more content cards” after a precedent for this terminology had already been established in line 7 of parent claim 14. As such, when the claim later recites “the one or more content cards” in lines 9-10, the claim is rendered indefinite because it is unclear to which of the different “one or more content cards” versions this instance refers. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Compain et al. (US Patent Application Pub. No. 2014/0181634, hereinafter “Compain”) in view of Singolda, A. "The Open Web Has a Lot to Learn From Social: Introducing Taboola Feed." 05/24/2017. https://web.archive.org/web/20170530154908/https://blog.taboola.com/taboola-feed/ (hereinafter “Singolda”).

o independent claims 1, 14, and 20, Compain shows a method [¶ 03], an apparatus [¶ 03], and a concomitant computer program product comprising a non-transitory computer readable medium [¶ 89], comprising: 
determining whether to present a widget [e.g. one or more spaces for “content items”/ads (Compain: fig. 3, ¶¶ 43-45) and/or the “content items” themselves, either of which would be in agreement with how the instant specification itself finds the concepts of a “GUI element” (e.g. content item) and a “widget” to be interchangeable (Specification: ¶ 39)] over a display [fig. 5, ¶¶ 75 & 80] of a user [“user” (¶ 21)], wherein the display comprises at least a portion of a page that is visible to the user [“The presentation page may be a dynamic webpage and at least one of the content items {…}” (¶ 04)], wherein the page comprises a second widget [e.g. any other/second one of the content items/advertisements A-E (fig. 2; ¶ 46), including a widget that was not initially displayed and is positioned at the “bottom” of a feed/article (such as content item “D” in fig. 3)], wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page [e.g. determining/inferring an estimated likelihood that the user will reach a given second content item in the page (fig. 3; ¶¶ 21, 42-49, & 63-65)], wherein the widget is configured to present in the display one or more content [e.g. the inner contents of the spaces/“content items”/advertisements A-D (fig. 3; ¶ 43), which would be in agreement with Applicant’s own characterization “cards ({are} also referred to as “content items”)” (Specification: ¶ 30)]; 
upon determining that the estimated likelihood is below a first threshold, presenting the widget over the display of the user [e.g. presenting/replacing a ; 
dynamically adjusting the estimated likelihood of the user based on interactions of the user with the page, thereby providing an adjusted estimated likelihood [each user interaction with the page dynamically adjusts “the estimated likelihood of the user” (¶¶ 51-59)]; and 
upon determining that the adjusted estimated likelihood of the user is above a second threshold, removing the widget from the display [“{…} an advertisement presented to a user viewing a webpage can be refreshed with a new, replacement advertisement when it is determined (e.g., based on user acts or other behavior) that the user has not, and likely will not, respond to the advertisement currently presented to the user. {…}” (¶ 21) | see also fig. 3; ¶¶ 42-49, 51-57, & 63-67 for further context/examples)].

As shown above, Compain shows functionalities that reasonably read on a “widget” and a “card,” respectively. Nonetheless, Compain does not use this exact same terminology. In lieu of simply pointing to the considerable breadth of the terms “widget” and “card,” respectively as currently recited and/or the spectrum of possible mappings its broadest reasonable interpretations would cover, it is potentially conceded that Compain does not appear to explicitly recite a “widget” and “card” verbatim. In an analogous art, Singolda shows:
determining whether to present a widget over a display of a user [e.g. determining whether to present one or more Taboola Feed widgets over a display of a user (page 2, 3rd paragraph)], {…} wherein the widget is configured to present in the display one or more content cards [“With Taboola Feed, at the natural conclusion of an article, you seamlessly transition to the world we have created for our publishers and advertisers. You will organically discover a range of cards and information, all smart and meaningful—some generated by us, some from publishers, some by brands, and some from third-party companies who can now  develop “cards” that our publishers can integrate into their feeds—things like weather cards, or newsletter cards, commenting, interactive polls and others.” (page 2, 4th paragraph)
“Now with Taboola Feed, our hope, is to embark on the beginning of a new ‘streamlined economy,’ rendering things in a consistent card UI that’s scrollable and personalized so that people see the cards and information they want to see. {…}” (page 3, 3rd paragraph)]; 

One of ordinary skill in the art, having the teachings of Compain and Singolda before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Singolda’s “widgets” and “cards” functionality/nomenclature into Compain. The rationale for doing so would have been that a) they were both drawn to the same field of use (advertising), b) the Specification itself already broadly described these terms to reasonably read on Compain’s teachings (see the mappings to Compain for each term above), and c) by doing so, Compain would be improved by “embark[ing] on the beginning of a new ‘streamlined economy,’ rendering things in a rd paragraph). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Compain and Singolda (hereinafter, the “Compain-Singolda” combination) in order to obtain the invention as recited in claims 1, 14, and 20.

As to dependent claims 2 and 15, Compain-Singolda further shows:
performing said dynamically adjusting the estimated likelihood by monitoring the interactions of the user with the page [e.g. user interactions are monitored in order to adjust the estimated likelihood (Compain: ¶¶ 51-59)].

As to dependent claims 3 and 16, Compain-Singolda further shows:
wherein said removing the widget from the display is performed based on identifying that the second widget is visible in the display [e.g. removing/replacing the widget from the display based on identifying that the second widget is visible in the display (Compain: fig. 3; ¶¶ 42-49 & 63-67)].

As to dependent claim 4, Compain-Singolda further shows:
selecting the one or more content cards to be presented in the widget based on at least one of the group consisting of: historic interactions of the user with content, a user profile of the user, an order of content items in the feed, and the interactions of the user with the page [e.g. selecting the one or more content cards to be presented in the widget based on at least one of the group consisting of: historic interactions of the user with content, a user profile of the user, an order of content items in the feed, and the interactions of the user with the page (Compain: ¶¶ 05, 31, & 65)].

As to dependent claims 5 and 17, Compain-Singolda further shows:
wherein the estimated likelihood that the user will reach the second widget is determined based on at least one of the group consisting of: a user profile of the user indicating historic user consumption tendencies, a distance between the second widget and the display, detected patterns of interactions of the user with the page, and historic interactions of a plurality of users with the page [e.g. the estimated likelihood that the user will reach the second widget is determined based on at least one of the group consisting of: a user profile of the user indicating historic user consumption tendencies, a distance between the second widget and the display, detected patterns of interactions of the user with the page, and historic interactions of a plurality of users with the page (Compain: ¶¶ 05, 31, & 65)].

As to dependent claim 6, Compain-Singolda further shows:
wherein the interactions of the user with the page comprise at least one of the group consisting of: a mouse hover, a scrolling speed, an acceleration of a scrolling speed, an eye movement, an orientation of a device rendering the page, a cursor movement, and a selection of an item [e.g. the interactions of the user with the page comprise at least one of the group consisting of: a mouse hover, a scrolling speed, an acceleration of a scrolling speed, an eye movement, an orientation of a device rendering the page, a cursor movement, and a selection of an item (Compain: ¶¶ 08, 46-48, & 51-59)].

As to dependent claim 7, Compain-Singolda further shows:
wherein said presenting the widget over the display comprises presenting the widget at a top of the display or at a bottom of the display [e.g. presenting the widget over the display comprises presenting the widget at a top of the display or at a bottom of the display (Compain: figs. 2-3; ¶¶ 38, 44, & 53). See also the top and bottom alternatives in Singolda: page 1, 2nd paragraph, page 4, 1st paragraph, and page 5, 2nd paragraph.].

As to dependent claims 8 and 18, Compain-Singolda further shows:
upon determining that the user has reached the second widget, identifying one or more content cards that are estimated to be of interest to the user, wherein said identifying is based on direct or indirect user interactions with the one or more content cards in the second widget [e.g.  identifying a “card UI that’s scrollable and personalized so that people see the cards and information they want to see” (Singolda: page 3, 3rd paragraph) based on direct or indirect user interactions with the one or more content cards in the second widget upon determining that the user has reached said second widget (Compain: ¶¶ 05, 31, & 65).]; and 
upon determining that subsequently to reaching the second widget, the user has reached an article of the page, whereby causing the second widget to not be visible to the user [e.g. reaching an article of the page (Compain: ¶ 59 and Singolda: page 2, 3rd paragraph) after scrolling away from the second widget so that it becomes obscured (Compain: ¶¶ 09, 44, 49, 52, & 65-67)], 
displaying a personalized widget for the user, wherein the personalized widget comprises one or more content items that correspond to the one or more content cards [displaying a personalized widget comprising one or more content items that correspond to the one or more content cards (Singolda: page 3, 3rd paragraph) | See also the personalized widgets/cards/content items throughout Compain: ¶¶ 31-38.].

As to dependent claim 9, Compain-Singolda further shows:
wherein the one or more content items comprise one or more content cards presented in the second widget [see how the one or more content items comprise one or more content cards presented in the second widget (Singolda: page 2, 4th paragraph and page 3, 3rd paragraph)].

As to dependent claim 10, Compain-Singolda further shows:
wherein the one or more content items comprise at least one content item that shares one or more attributes with the one or more content cards or portion thereof [e.g. displayed personalized widgets’ content items may share one or more attributes with the one or more content cards or portion thereof (Compain: ¶¶ 05, 32-34, & 59-67 | Singolda: page 3, 3rd paragraph)], 
wherein an attribute of the one or more attributes is selected from the group consisting of: a topic [Compain: ¶¶ 44-49, & 63], a publisher [Compain: ¶¶ 02, 05, 21-24, & 33-34 | Singolda: page 2, last two paragraphs], and a visual appearance [Compain: ¶¶ 44 & 63 | Singolda: page 3, 3rd paragraph].

As to dependent claim 11, Compain-Singolda further shows:
wherein the personalized widget comprises a BottomReminder widget [e.g. a personalized carousel widget (Singolda: page 4, 3rd paragraph)].

As to dependent claim 12, Compain-Singolda further shows:
wherein the widget comprises a NextUp widget [e.g. a feed/carousel widget (Singolda: page 4, 3rd paragraph)], and the page is a webpage browsed by a browser of an end device of the user [Compain: ¶ 38 | Singolda: 2nd page, 1st paragraph].

As to dependent claims 13 and 19, Compain-Singolda further shows:
wherein the widget is a carousel element presenting two or more content cards [e.g. a carousel widget (Singolda: page 4, 3rd paragraph)], 
wherein the second widget is a feed element [Compain: ¶ 24 | Singolda: 2nd page, 3rd paragraph], 
wherein the two or more content cards presented in the carousel widget are associated with the feed element [“{…} the impact of Taboola Feed also extends to brands—who now have an opportunity to reach an audience in a proven format consumers love, like carousels, videos, app downloads, polls, and more, while still being adjacent to brand safe and premium quality editorial content.” (Singolda: page 4, 3rd paragraph)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

Relevant Non-Patent Literature:
Reference
Relevance
Taboola. "Widgets." 10/13/2018. https://web.archive.org/web/20181013133006/https://pubhelp.taboola.com/hc/en-us/articles/360003205033-Widgets
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Taboola. "How to choose the best format for your marketing content." 04/01/2019. https://web.archive.org/web/20190401024846/https://www.taboola.com/resources/e-book
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Taboola. "The Complete Content Discovery Guide." 03/20/2015. https://web.archive.org/web/20150320041
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”

“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
IAB. "IAB NEW STANDARD AD UNIT PORTFOLIO." July 2017. https://web.archive.org/web/20190613192046/https://www.iab.com/wp-content/uploads/2017/08/IABNewAdPortfolio_FINAL_2017.pdf
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
IAB. "IAB Deep Dive on In-Feed Ad Units." July 2015. https://web.archive.org/web/20150905180135/http://www.iab.net/media/file/IAB_Deep_Dive_on_InFeed_Ad_Units.pdf
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
King, M. "Here’s How Online Publishers Increase Their RPMs With Taboola." 01/19/2018. https://web.archive.org/web/20180214205
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”

“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
IAB. "THE NATIVE ADVERTISING PLAYBOOK." 12/04/2013. https://web.archive.org/web/20180928125844/http://www.iab.com/wp-content/uploads/2015/06/IAB-Native-Advertising-Playbook2.pdf
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
IAB. "Digital Video In-Stream Ad Format Guidelines." 01/08/2016. https://iabtechlab.com/wp-content/uploads/2016/03/DVAFG_2015-01-08.pdf
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
IAB. "OpenRTB Dynamic Native Ads API Specification Version 1.2" July 2017. https://web.archive.org/web/20190406033621/https://iabtechlab.com/standards/openrtb-native/
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”

“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Cohen et al. "Intersection Observer API." 04/21/2019. https://web.archive.org/web/20190421232635/https://developer.mozilla.org/en-US/docs/Web/API/Intersection_Observer_API
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
MDN web docs. "Timing element visibility with the Intersection Observer API." 04/01/2019. https://web.archive.org/web/20190401113742/https://developer.mozilla.org/en-US/docs/Web/API/Intersection_Observer_API/Timing_element_visibility
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
IAB. "Native Ads." 2019. https://web.archive.org/web/20190710085916/https://www.iab.com/newadportfolio/
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”


Relevant Patent Literature:
Inventor
Document ID
Relevance
Soini; Jonathan et al.
US 20210224044 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Bansal; Gaurav et al.
US 20210065202 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Pei; Lihong et al.
US 20200005355 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Jenks; Jessica Nicole et al.
US 10505875 B1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”

US 20180174229 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
LEVINE; Dana A. et al.
US 20170017634 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
GREENBERG; Eric H. et al.
US 20160357373 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
GREENBERG; Eric H. et al.
US 20160350730 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”

US 20160342935 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
GREENBERG; Eric H. et al.
US 20160321222 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Wical; Kelly Joseph
US 20160225063 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
GREENBERG; Eric H. et al.
US 20160196244 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”

US 20160133062 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Chevalier; Thomas et al.
US 20150127565 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Mullen; Thomas
US 20130111407 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Gonsalves; Michael F. et al.
US 20120191577 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”

US 20110066477 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Fujioka; Robb
US 20100305999 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Fujioka; Robb
US 20100299183 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Fujioka; Robb
US 20100281393 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Fujioka; Robb
US 20100235224 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”

US 20100058248 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Wickramasuriya; Jehan et al.
US 20090113346 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”
Adler; Darin et al.
US 20070162850 A1
“determining whether to present a widget over a display of a user, wherein the display comprises at least a portion of a page that is visible to the user, wherein the page comprises a second widget, wherein said determining is based on an estimated likelihood that the user will reach the second widget in the page, wherein the widget is configured to present in the display one or more content cards”


In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (10am - 6:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/ALVARO R CALDERON IV/
Examiner, Art Unit 2173



/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173